
	
		I
		112th CONGRESS
		2d Session
		H. R. 4388
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2012
			Mr. Rigell (for
			 himself, Mr. Landry,
			 Mr. Griffin of Arkansas,
			 Mr. Harris,
			 Mr. Walsh of Illinois,
			 Mr. Cleaver,
			 Mr. Ross of Florida,
			 Mr. Mulvaney,
			 Mr. Thornberry,
			 Mr. Labrador,
			 Mr. Johnson of Illinois,
			 Mr. Simpson,
			 Mr. Rokita,
			 Mr. Miller of Florida,
			 Mr. Young of Indiana,
			 Mr. Reed, Mr. Ribble, Mr.
			 DesJarlais, Mr. Bucshon,
			 Mr. Gowdy,
			 Mr. Culberson,
			 Mr. Wilson of South Carolina,
			 Mr. Gingrey of Georgia,
			 Mr. Lankford,
			 Mr. Canseco,
			 Mrs. Hartzler, and
			 Mr. Conaway) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To state that nothing in the Authorization for Use of
		  Military Force or the National Defense Authorization Act for Fiscal Year 2012
		  shall be construed to deny the availability of the writ of habeas corpus for
		  any person who is detained in the United States pursuant to the Authorization
		  for Use of Military Force in a court ordained or established by or under
		  Article III of the Constitution.
	
	
		1.Short titleThis Act may be cited as the
			 Right to Habeas Corpus Act.
		2.Findings
			 regarding habeas corpus rightsCongress makes the following
			 findings:
			(1)Article 1, section 9 of the Constitution
			 states The Privilege of the Writ of Habeas Corpus shall not be
			 suspended, unless when in Cases of Rebellion or Invasion the public Safety may
			 require it..
			(2)Regarding the
			 Great Writ, the Supreme Court has noted The writ of habeas corpus is the
			 fundamental instrument for safeguarding individual freedom against arbitrary
			 and lawless state action..
			3.Habeas corpus
			 rightsNothing in the
			 Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541
			 note) or the National Defense Authorization Act for Fiscal Year 2012 (Public
			 Law 112–81) shall be construed to deny the availability of the writ of habeas
			 corpus in a court ordained or established by or under Article III of the
			 Constitution for any person who is detained in the United States pursuant to
			 the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541
			 note).
		
